           Case 4:20-cv-00065-ERE Document 28 Filed 06/15/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DANA BRYSON                                                                      PLAINTIFF

VS.                              No. 4:20-CV-00065-ERE

SANJAY B. PATEL                                                               DEFENDANT

                                           ORDER

       Pending before the Court is a joint motion to approve settlement agreement

and dismissal with prejudice filed by plaintiff Dana Bryson and remaining defendant

Sanjay B. Patel.1 Doc. 26.

       The law is unclear whether the Court’s approval is required for the two

remaining parties’ settlement of Ms. Bryson’s claims for unpaid overtime in

violation of the Fair Labor Standards Act (FLSA) and the Arkansas Minimum Wage

Act.2 However, since the parties have requested it, the Court will analyze whether

the settlement should be approved under the law applied when court approval is

required. A district court may approve an FLSA settlement agreement only after it

determines that “the parties are not negotiating around the FLSA’s requirements and


       1
         Separate defendants Protho Junction, LLC; Anant Patel, Kal Makan, and Bhu Makan
reached a separate agreement to settle Ms. Bryson’s claims. United States District Judge Kristine
G. Baker previously granted a joint motion to dismiss, with prejudice, those claims. Doc. 27.
       2
         See Melgar v. Ok Foods, et al., 902 F.3d 775, 779 (8th Cir. 2018) (recognizing “an
apparent circuit split as to whether private settlements relating to FLSA claims require district
court review”); Barbee v. Big River Steel, LLC., 927 F.3d 1024, 1027 (8th Cir. 2019) (declining
to decide whether private settlements of FLSA claims require court approval).
                                               1
          Case 4:20-cv-00065-ERE Document 28 Filed 06/15/21 Page 2 of 3




that the settlement represents a fair and reasonable resolution of a bona fide dispute.”

Younger v. Centers for Youth & Fams., Inc., No. 4:16-CV-00170-KGB, 2017 WL

1652561, at *1 (E.D. Ark. Apr. 27, 2017) (citations omitted).

      A review of the record establishes that there is a bona fide dispute as to the

amount of wages paid to Ms. Bryson. The motion asserts that maximum lost-wage

damages were $16,740.00. However, Ms. Bryson has agreed to settle for $2,500 in

lost wages and $2,500 in liquidated damages. Doc. 26-1. To explain Ms. Bryson’s

willingness to settle for 15% of the value of her original claim, the parties note that

Ms. Bryson has no documentation regarding her overtime, and there is a dispute as

to “whether Defendant qualifies as Plaintiff’s employer.” Doc. 26. In fact, the parties

assert that they “believe that Plaintiff was likely to have recovered nothing had the

case continued.” Id. Considering this explanation, the Court finds that the proposed

settlement represents a fair and reasonable resolution of Ms. Bryson’s liability claim.

      The parties also reached an agreement to settle attorney’s fees for $7,500.

They represent that court approval of the settled attorney fee amount is not required

because this amount was negotiated separately and “without regard” to the liability

claim. See Barbee v. Big River Steel, 927 F.3d at 1027 (“any authority for judicial

approval of FLSA settlements in 29 U.S.C. § 216 does not extend to review of settled

attorney’s fees). Thus, the Court expresses no view on the reasonableness of the fee

amount.

                                           2
        Case 4:20-cv-00065-ERE Document 28 Filed 06/15/21 Page 3 of 3




      IT IS THEREFORE ORDERED THAT:

      1.    The joint motion for approval of settlement and dismissal with

prejudice (Doc. 26) is GRANTED.

      2.    This case is DISMISSED with prejudice, subject to the terms of the

settlement agreement.

      3.    This Court specifically retains jurisdiction for thirty days to enforce the

terms of the settlement agreement.

      DATED this 15th day of June, 2021.




                                       UNITED STATES MAGISTRATE JUDGE




                                          3
